Exhibit 10.15
SETTLEMENT AGREEMENT AND RELEASE
 
This Settlement Agreement and Release (this “Agreement") is made and entered
into as of the 16th day of June 2004, between Michael Keough (“Employee”) and
ClearOne Communications Corporation (“ClearOne”), who shall be referred to as
the “Parties”, or individually as a “Party”.
 
DEFINITIONS


1. The term “Employee” shall mean Employee and his or her heirs, assigns, and
legal representatives.


2. The phrase "ClearOne Released Parties" shall mean ClearOne and any and all
business units, committees, groups, and their present, former or future parents,
affiliates, subsidiaries, employees, agents, directors, owners, officers,
attorneys, successors, predecessors, and assigns.


3. The "Released Claims" shall mean any type or manner of suits, claims,
demands, allegations, charges, damages, or causes of action whatsoever in law or
in equity under federal, state, municipal or local statute, law, ordinance,
regulation, constitution, or common law, whether known or unknown, which
Employee has ever had or now has against the ClearOne Released Parties. This
includes but is not limited to any action for costs, interest or attorney's
fees, which arise in whole or in part from Employee's employment relationship
with ClearOne, from the ending of that relationship, and from any other conduct
by or dealings of any kind between Employee and the ClearOne Released Parties,
which occurred prior to the execution of this Agreement. This also includes but
is not limited to any and all claims, rights, demands, allegations and causes of
action for alleged wrongful discharge, breach of alleged employment contract,
breach of the covenant of good faith and fair dealing, termination in violation
of public policy, intentional or negligent infliction of emotional distress,
fraud, misrepresentation, defamation, interference with prospective economic
advantage, failure to pay wages due or other monies owed, failure to pay pension
benefits, conversion, breach of duty, interference with existing economic
relations, punitive damages, retaliation, discrimination on the basis of age in
violation of the Age Discrimination and Employment Act of 1967, as amended
("ADEA"), negligent employment, negligent supervision, claims under Title VII of
the Civil Rights Act of 1964, harassment or discrimination on the basis of sex,
race, color, citizenship, religion, age, national origin, or disability, or
other protected classification under the federal, state, municipal or local laws
of employment, including those arising under the common law, and any alleged
violation of the Employee Retirement Income Security Act of 1974 ("ERISA"), the
Fair Labor Standards Act ("FLSA"), the Occupational Safety and Health Act
("OSHA"), and any other law.


  RECITALS


A. WHEREAS, the Parties desire to settle and compromise the Released Claims and
to enter into this Agreement.



 
437423v1 

1


 
COVENANTS


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
set forth in this Agreement, the Parties agree as follows:


1. Employee’s employment with ClearOne shall end effective June 16, 2004.
Employee is not entitled to receive any further compensation or benefits from
ClearOne after this date.


2. Notwithstanding the provisions of section 1, above, after his or her
execution of this Agreement and in accordance with the terms of this Agreement,
beginning after the effective date of termination of Employee’s employment,
ClearOne will make total payment to Employee in the amount of $46,154.00 paid in
increments according to the normal payroll schedule. Regular payroll and tax
withholdings and deductions shall be applied and shall reduce this gross amount
accordingly. Employee acknowledges that this sum constitutes consideration for
Employee’s execution and adherence to the provisions of this Agreement. Employee
understands and agrees that he or she would not receive the amounts specified
herein except for his or her execution of this Agreement and the fulfillment of
the promises contained herein. The ClearOne Released Parties make no
representations whatsoever to Employee concerning the taxable status of the
payment of the settlement amount. Employee assumes full and sole responsibility
for any tax consequences related to the settlement amount. Employee understands
and agrees to indemnify and hold harmless the ClearOne Released Parties from any
taxes, assessments, withholding obligations, penalties or interest payments that
they may incur at any time by reason of demand, suit or proceeding brought
against them for any taxes or assessments or withholdings arising out of the
payment of the settlement amount. Employee acknowledges he or she has been fully
compensated by the terms of this Agreement for releasing the Released Claims.


3. Employee shall not pursue, or authorize anyone on his or her behalf to
pursue, the Released Claims in any way in any court. Employee represents that he
or she has not filed and there is not pending with any governmental agency or
any state or federal court, any other claims, complaints, charges, or lawsuits
of any kind against the ClearOne Released Parties. Employee agrees that he or
she will not make any filings with any court at any time hereafter for any
matter, claim or incident, known or unknown, which occurred or arose out of
occurrences on or prior to the date of this Agreement; provided, however, this
shall not limit the Parties from filing a lawsuit for the sole purpose of
enforcing their rights under this Agreement. Each of the Parties shall bear
their own costs and attorneys' fees in this dispute.





 
437423v1 

2





4. Employee hereby waives, releases, remises and discharges each and every one
of the ClearOne Released Parties from liability with respect to the Released
Claims. Employee acknowledges that he or she understands he or she is prohibited
from any further relief on the Released Claims. Employee hereby promises and
covenants never to institute any suit or action at law or in equity against the
ClearOne Released Parties regarding or relating to the Released Claims.
Specifically and without limitation, Employee understands and agrees that he or
she is waiving and forever discharging the ClearOne Released Parties from any
and all claims, causes of action or complaints he or she may have or have ever
had, which have or may have arisen prior to the execution of this Agreement.


5. Employee represents and warrants that he or she is the sole owner of the
Released Claims, that the Released Claims have not been assigned, transferred,
or disposed of in fact, by operation of law or in any manner whatsoever, and
that he or she has the full right and power to grant, execute and deliver the
full and complete releases, undertakings, and agreements herein contained.


6. Employee agrees that the existence and terms of this Agreement shall be and
remain confidential. Employee acknowledges that this confidentiality provision
is an essential element of the consideration he provides to ClearOne for
entering into this Agreement. Therefore, Employee agrees not to discuss or
describe any information concerning ClearOne, the circumstances of the ending of
Employee's employment with ClearOne or the existence of the terms of this
Agreement to anyone, except as required by law or permitted herein.


7. Employee reaffirms and agrees to observe and abide by the terms of the
Confidentiality and Invention Assignment Agreement (“Confidentiality Agreement”)
he or she signed with ClearOne. Employee certifies and represents that he or she
has fully complied with all terms of the Confidentiality Agreement to date and
has returned to ClearOne all records or documents or other property of ClearOne
within his or her possession. Employee understands that his or her receipt of
the consideration provided under this Agreement is expressly conditioned on
Employee’s compliance with the obligations in this paragraph.


8. Employee agrees not to disparage, orally or in writing, ClearOne, its
officers, employees, management, operations, products, designs, or any other
aspects of ClearOne’s affairs to any third person or entity.


9. Employee agrees that for one year following Employee’s separation from
employment with ClearOne, Employee shall not, directly or indirectly, in any
capacity (including but not limited to, as an individual, a sole proprietor, a
member of a partnership, a stockholder, investor, officer, or director of a
corporation, an employee, agent, associate, or consultant of any person, firm or
corporation or other entity) hire any person from, attempt to hire any person
from, or solicit, induce, persuade, or otherwise cause any person to leave his
or her employment with ClearOne.



 
437423v1 

3





10.  Employee agrees that for one year following Employee’s separation from
employment with ClearOne, Employee shall not, directly or indirectly, in any
capacity, solicit the business of any customer of ClearOne except on behalf of
ClearOne, or attempt to induce any customer of ClearOne to cease or reduce its
business with ClearOne; provided that following Employee’s separation from
employment with Company he or she may solicit a customer of ClearOne to purchase
goods or services that do not compete directly or indirectly with those then
offered by ClearOne.


11. Any breach of Employee’s obligations under this Agreement shall, in addition
to all other remedies available to ClearOne, result in the immediate release of
ClearOne from any obligations it has to provide further payments under this
Agreement. In addition, ClearOne may pursue such additional legal or equitable
remedies as may be available to it.


12. This Agreement does not constitute and shall not be construed as an
admission by ClearOne of any breach of any alleged agreements or duties, or of
any wrongdoing toward Employee or any other person, including any alleged breach
of contract or violation of any federal, state, or local law, regulation, or
ordinance. ClearOne specifically disclaims any liability to Employee for
wrongdoing of any kind.


13. The Parties agree that this Agreement may be used in evidence in a
subsequent proceeding in which any of the Parties alleges a breach of this
Agreement.


14. The parties shall attempt in good faith to resolve any dispute arising out
of or relating to this Agreement by negotiation. The parties recognize that
irreparable injury to ClearOne will result from a material breach of this
Agreement, and that monetary damages will be inadequate to rectify such injury.
Accordingly, notwithstanding anything to the contrary, ClearOne shall be
entitled to one or more preliminary or permanent orders: (i) restraining or
enjoining any act which would constitute a material breach of this Agreement,
and (ii) compelling the performance of any obligation which, if not performed,
would constitute a material breach of this Agreement, and to attorney’s fees in
connection with any such action


15. Employee affirms he or she is not relying on any representations or
statements made by the ClearOne Released Parties which are not specifically
included in this Agreement. Employee acknowledges he or she has been informed in
writing by this Agreement that he or she has the right to consult with legal
counsel regarding this release and confirms Employee has consulted with counsel
to the extent desired concerning the meaning and consequences of this Agreement.


16. This Agreement constitutes the entire agreement between the Parties with
relation to the subject matter hereof. Any prior negotiations or correspondence
relating to the subject matter hereof shall be deemed to have merged into this
Agreement and to the extent inconsistent herewith shall be deemed to be of no
force or effect.


17. This Agreement may be executed in any number of counterparts, each of which
when executed and delivered shall be an original, but all of such counterparts
shall constitute one and the same instrument.



 
437423v1 

4





18. This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Utah, and/or when applicable, of the United States. By entering
into this Agreement, the Parties submit themselves and their principals
individually to personal jurisdiction in the courts in the State of Utah and
agree that Utah is the only appropriate venue for any action brought to
interpret or enforce any provision of this Agreement, or which may otherwise
arise under or relate to the subject matter of this Agreement.


19. The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other parts and/or paragraphs shall remain fully
valid and enforceable. Should any provisions of this Agreement be determined by
any court or administrative body to be invalid, the validity of the remaining
provisions is not affected thereby and the invalidated part shall be deemed not
a part of this Agreement. Any court or administrative body shall construe and
interpret this Agreement as enforceable to the full extent available under
applicable law. This Agreement shall survive the termination of any arrangements
contained in it.


20. Employee acknowledges and understands this is a legal contract and that he
or she signs this Agreement knowingly, freely and voluntarily and has not been
threatened, coerced or intimidated into making the same. Employee acknowledges
that he or she has had ample and reasonable time to consider this Agreement and
the effects and import of it and that he or she has fully dwelt on it in his or
her mind and has had such counsel and advice, legal or otherwise, as Employee
desires in order to make this Agreement. EMPLOYEE, BY SIGNING THIS AGREEMENT,
ACKNOWLEDGES IT CONTAINS A RELEASE OF KNOWN AND UNKNOWN CLAIMS. Employee has
read and fully considered this Agreement and understands and desires to enter
into it. The terms of this agreement were derived through mutual compromise and
are fully understood. Employee acknowledges that he or she has been offered at
least twenty one (21) days to consider the impact of this Agreement and its
release of his or her rights to bring suit against the ClearOne Released Parties
and after due consideration has decided to enter into this Agreement at this
time. Employee further understands that he or she may revoke this Agreement for
a period of up to seven (7) days following signature and execution of the same.
This Agreement shall not become effective or enforceable until the revocation
period has expired. Any revocation within this period must be signed and
submitted in writing to the undersigned representative of ClearOne and must
state, "I hereby revoke my acceptance of the Agreement." Employee understands
that if he or she revokes this Agreement, he or she is not entitled to receive
the consideration provided by this Agreement. 



 
437423v1 

5



Employee has until Thursday, July 8, 2004 to accept terms and conditions by
signing below. If Employee does not accept such terms and conditions by such
date, this offer shall expire at that time.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


EMPLOYEE
 
 
/s/ Michael Keough______________________


CLEARONE COMMUNICATIONS CORP.
 
 
/s/ DeLonie N. Call _________________
DeLonie N. Call
Vice President, Human Resources

